Broyles, C. J.
1. The motion of the defendant in error to dismiss the bill of exceptions is denied.
2. The statute as to the giving of a bond for payment of the eventual condemnation money and all future costs before the issuance of a writ of certiorari (Civil Code of 1910, § 5185) was not complied with by giving a bond in which the penalty named was $100; and the court properly dismissed the certiorari. Westbrook v. Moore, 59 Ga. 204, 205, 206; Gullatt v. Blankenship, 42 Ga. App. 139 (155 S. E. 353), and cit.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account o} illness.